UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form8-K CURRENT REPORT Pursuant to Section13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 20, 2010 DISH NETWORK CORPORATION (Exact name of registrant as specified in its charter) NEVADA 0-26176 88-0336997 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 9601 S. MERIDIAN BLVD. ENGLEWOOD, COLORADO (Address of principal executive offices) (Zip Code) (303) 723-1000 (Registrant’s telephone number, including area code) DISH DBS CORPORATION (Exact name of registrant as specified in its charter) COLORADO 333-31929 84-1328967 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation) Identification No.) 9601 S. MERIDIAN BLVD. ENGLEWOOD, COLORADO (Address of principal executive offices) (Zip Code) (303) 723-1000 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On September 20, 2010, DISH Network Corporation’s Board of Directors approved the settlement of the litigation previously disclosed under the caption “Retailer Class Actions” in our public filings, including within Item 3 of Part I of our annual report on Form 10-K for the year ended December 31, 2009 and Item 1 of Part II of our subsequent quarterly reports on Form 10-Q.The settlement provides, among other things, for mutual releases of the claims underlying the litigation, payment by us of up to $60 million, and the option for certain class members to elect to reinstate certain monthly incentive payments, which the parties agreed have an aggregate value of $23 million.The settlement is conditioned upon approval by the court. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrants have duly caused this report to be signed on their behalf by the undersigned hereunto duly authorized. DISH NETWORK CORPORATION DISH DBS CORPORATION Date: September 23, 2010 By: /s/ R. Stanton Dodge R. Stanton Dodge Executive Vice President, General Counsel and Secretary 3
